DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pendleton (GB 2529626).  Pendleton shows the use of a detachable self-cooling pillow comprising a head piece pillow (1,2) having a head (1) coupled to a center shoulder portion (2) formed from a right and left shoulder (Fig. 1).  The interior having of both the head and shoulder portion has an interior with a  stuffing and a cavity.  Pendleton discloses that the head piece pillow is coupled to a body piece pillow having a body with two arms (3a,3b) coupled to an upper portion of the body (Fig. 1) and two legs (5) being coupled to a bottom of the body.  The body has an interior as (defined by the pockets) with stuffing (the lumbar support) in a cavity (the interior of the pockets).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pendleton in view Widmann (2014/0008945).  Pendleton shows all of the teachings of the claimed invention except the use of a gel in a flexible plastic liner.  Widmann shows the conventional use of gel (pack) as a stuffing for a pillow, (the gel is in a plastic liner inherently).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the pillow of Pendleton of with the gel as taught by Widmann in order to provide cool and comfort to a user.  
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference Nos. 4,909,573, 5,137,335, and 9,365,136 show features of the claimed invention.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BARFIELD whose telephone number is (571)272-6852.   Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BARFIELD/Primary Examiner, Art Unit 3636                                                                                                                                                                                                        


adb
August 27, 2022